Title: From George Washington to the U.S. Senate, 12 June 1795
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate.
            United States June 12th. 1795.
          
          I nominate the following persons to fill the offices annexed to their respective names, some of which have been appointed during the recess of the Senate.
          John Kelty, of Maryland, to be Supervisor of the Revenue for the District of Maryland; vice George Gale, resigned.
          James Simons, of South Carolina, to be Naval officer for the port of Charleston; vice Isaac Motte, deceased.
          William Simmons, of Pennsylvania, to be Accountant to the Department of War; vice Joseph Howell, resigned.
          Pierre Eric Skoldibrand Junior, to be Consul of the United States for the port of Algiers, and for such other places as shall be nearer to the said port, than to the residence of any other Consul or vice Consul of the United States, within the same allegiance.
          Joseph Donaldson Junior, to be Consul of the United States for the ports of Tripoli and Tunis, and for such other places as shall be nearer to the said ports, than to the residence of any other Consul or vice-Consul of the United States, within the same allegiances.
          John Overton, to be Inspector of the revenue for the District of Tenassee, in the territory of the United States south west of the river ohio.
          George Phillips, of Connecticut, to be Collector for the District of Middletown.
          Waterman Thomas, of Massachusetts, to be Collector for the

District of Waldoborough; and Inspector of the Revenue for the port of Waldoborough.
          Thomas Vose, of Massachusetts, to be Surveyor for the port of Thomaston; and Inspector of the revenue for the same.
          William Tuck, of Massachusetts, to be Collector for the District of Gloucester; vice Eppes Sargent, resigned.
          Henry Malcomb, of New York, to be Collector for the District of Hudson.
          Richard Dickinson, of Connecticut, to be Surveyor for the port of Saybrook; and Inspector of the revenue for the same.
          William Adams, of Connecticut, to be Surveyor for the port of Hartford; and Inspector of the Revenue for the same.
          
            Go: Washington
          
        